935 F.2d 1285Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Eugene BROWN, Plaintiff-Appellant,v.Edward W. MURRAY, Wade D. Blankenship, Counselor Johnson,Defendants-Appellees.
No. 91-6297.
United States Court of Appeals, Fourth Circuit.
Submitted June 3, 1991.Decided June 20, 1991.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Glen E. Conrad, Magistrate Judge.  (CA-90-355-R)
Eugene Brown, appellant pro se.
Jeanette Dian Rogers, Office of the Attorney General of Virginia, Richmond, Va., for appellees.
W.D.Va.
AFFIRMED.
Before WIDENER, MURNAGHAN and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Eugene Brown appeals from the magistrate judge's1 order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the magistrate judge's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the magistrate judge.  Brown v. Murray, CA-90-355-R (W.D.Va. Mar. 6, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



1
 The parties consented to the jurisdiction of the magistrate judge under 28 U.S.C. Sec. 636(c)(2)